Citation Nr: 1029178	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a right 
hand and wrist disorder.

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral arthritis status post patella fracture.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee osteoarthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  

The issues of entitlement to increased ratings for left knee 
patellofemoral arthritis, left knee osteoarthritis, and right 
knee osteoarthritis are addressed in the remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal as to the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a right hand and wrist 
disorder.




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a right hand and wrist disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.

By an August 2006 rating decision, the RO denied the Veteran's 
attempt to reopen his claim of entitlement to service connection 
for a right hand and wrist disorder.  In August 2007, the Veteran 
filed a notice of disagreement with regard to this issue.  In 
March 2008, the RO issued a statement of the case, and a timely 
substantive appeal was received from the Veteran that same month.  

In a July 2009 statement, the Veteran indicated that he only 
wished to proceed with his claims for increased evaluations for 
left and right knee disorders, which were also on appeal at that 
time.  During the March 2010 hearing before the Board, the 
Veteran clarified that he did not wish to proceed with an appeal 
of the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a right hand and wrist disorder.  Accordingly, 
with no allegation of error of fact or law remaining before the 
Board with regard to this issue, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal as to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to service 
connection for a right hand and wrist disorder is dismissed.



REMAND

VA has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  After a thorough review of the Veteran's claims 
file, the Board finds that remand is required because VA has not 
yet met its duty to assist with regard to the Veteran's claims 
for increased evaluations for his left and right knee disorders.

A review of the Veteran's claims file reveals that there are 
additional private medical treatment records identified by the 
record pertaining to the Veteran's left knee disorders, and 
possibly his right knee disorder.  Specifically, during his March 
2010 hearing before the Board, the Veteran reported that he 
sought private medical treatment from Dr. O'Brien, and that he 
had a left total knee replacement scheduled for the end of that 
month.  The Veteran also reported that none of Dr. O'Brien's 
treatment records had been provided to VA.  In addition, while 
the Veteran indicated that he was scheduled for a left total knee 
replacement with Dr. O'Brien, it is unclear from his testimony 
whether he also received treatment for his service-connected 
right knee disorder from Dr. O'Brien.

The Board acknowledges that the Veteran submitted copies of the 
operative report and other treatment records from the day of the 
March 2010 left knee replacement, as well as records for follow-
up treatment for the surgery, along with a waiver of the 
Veteran's right to have the RO readjudicate his claims with the 
new evidence.  Nevertheless, as the Board observed during the 
Veteran's March 2010 hearing, the private treatment records 
leading up to the left knee surgery were also relevant and 
necessary for the Board to consider in evaluating his knee 
disabilities.  As the private medical treatment records preceding 
the Veteran's left knee surgery have not been obtained or 
submitted, the RO should obtain copies of all of the Veteran's 
treatment records from Dr. O'Brien pertaining to the Veteran's 
right and left knee disorders.  The RO should also obtain any 
other relevant treatment records identified by the Veteran.  In 
addition, after obtaining any identified records, the RO should 
provide the Veteran with a new VA examination to determine the 
severity of his service-connected right and left knee disorders.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his right and left knee disorders 
since May 2005.  After obtaining the 
appropriate authorizations where necessary, 
the RO must obtain copies of the related 
medical records that are not already in the 
claims file, to include all private treatment 
records from Dr. O'Brien, as well as all VA 
treatment records since February 2009.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and his representative and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that it is ultimately his 
responsibility to provide the identified 
information.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO must schedule the 
Veteran for a VA joints examination to 
determine the current severity of his 
service-connected right and left knee 
disorders.  The VA claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies, to include active range of motion 
testing of each knee, expressed in degrees by 
use of a goniometer, with standard ranges 
provided for comparison purposes, must be 
accomplished, and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must note 
whether there is any ankylosis of either 
knee, and if so, the degree at which 
ankylosis occurs.  The examiner must describe 
all symptomatology due to the Veteran's 
service-connected right and left knee 
disorders, to include whether there is any 
instability, weakness, fatigability, 
incoordination, or flare-ups.  The examiner 
must also indicate whether there is any 
recurrent subluxation or lateral instability 
of the Veteran's right and left knees, and if 
so, whether it is slight, moderate, or 
severe.  With respect to any subjective 
complaints of pain, the examiner must comment 
on whether pain is visibly manifested on 
movement of each knee, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected right 
and left knee disorders, the presence or 
absence of changes in condition of the skin 
indicative of disuse due to the service-
connected right and left knee disorders, and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the service-
connected right and left knee disorders.  The 
rationale for each opinion expressed must 
also be provided.  If the requested 
opinion(s) cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  The RO must 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the left knee joint, and 38 
C.F.R. § 4.59 regarding painful motion of the 
left knee joint.  See Deluca v. Brown, 8 Vet. 
App. 202, 206 (1995).  If the claims remain 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


